DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 2, 4, 10, 11, and 20 have been amended in the response submitted on April 28, 2022. Claim 3 is canceled, 
Claims 1, 2, and 4-20 are pending of which claims 17-19 are withdrawn and claims 1, 2, 4-16 and 20 are pending and under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2, and 4-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berenstein et al. (US 2003/0195609 A1).  
 	Berenstein et al. disclose a stent (equivalent to the connection of the claimed invention) comprises a plurality of segments, including at least one segment
(equivalent to the first profile of the claimed invention) which is in the form of a coil and at least one segment (equivalent to the second profile of the claimed invention) which is in a form other than a coil and which is balloon expandable or self-expandable. The stent may be provided in a variety of embodiments.  In one embodiment, the stent has a first end segment and a second end segment.  Each of the first and second end segments is in a form other than a coil and is balloon expandable or self-expandable.  The stent may comprise only one segment which is in the form of a coil and which connects the first and second end segments.  The first and second end segments may be self-expandable or balloon expandable.  Where self-expanding segments are used, the self-expanding segments may be made of shape memory materials in order to self-expand or may be made of braided filaments which self-expand.  Where balloon expandable segments are used, desirably, the first and second end segments are each in the form of a tube (meeting the limitations of claim 9) comprising a plurality of interconnected serpentine segments. In some embodiments, both the first end and the second end of the stent will be a tubular, non-coil segment. Berenstein et al. also teach a method of manufacturing a stent comprising the steps of providing a coil segment and a non-coil segment and attaching the coil segment to the non-coil segment.  Desirably, the coil segment will be adhesively bonded to the non-coil segment or welded (meeting the limitation that the first end and the second end are coincidently bonded without a bonding material at an interface of the first end and the second end) thereto. In the embodiment shown in FIG. 1b, inventive stent 10 includes two coil segments 100 and three non-coil segments 90.  The first and second end segments, and more generally, the non-coil segments, may be self-expandable or balloon expandable.  Where self-expanding segments are used, the self-expanding segments may be made of shape memory materials in order to self-expand or may be made of braided filaments.  Suitable shape memory materials include shape memory metals such as nitinol and shape memory polymers. Where balloon expandable segments are used, desirably, the balloon-expandable segments are in the form of a tube comprising a plurality of interconnected serpentine segments.  As a non-limiting example, a segment having a configuration such as that shown in FIG. 3 and made of stainless steel may be used.  Another non-limiting example is shown generally at 500 in FIG. 5. Segment 500 is in the form of a tube with a plurality of openings 503 therein.  Segment 500 may be made of stainless steel or other suitable stent materials including metals, polymers such as polyurethane, silicone elastomers, polytetrafluoroethylene and combinations thereof. In general, the coil segments may be made of any suitable metal or polymeric material.  An example of a suitable material is spring steel.  Other examples of suitable materials include polymers include polyurethane, silicone elastomers, polytetrafluoroethylene and combinations thereof.  Hydrogels and/or hydrophobic, hydrolytic or biodegradable materials and combinations thereof may also be used (meeting the limitations of claims 3-8).   An example of one such material is collagen. The expandable links and the curved segments of the coil segment may be joined end-to-end adhesively, via soldering, welding, laser welding, the use of plasma techniques, the use of electron beams or via any other suitable Technique. Desirably, the curvature of the ends of the expandable links of the coil segment will be substantially similar to the curvature of the ends of the curved segments of the coil segment to avoid an excess concentration of stress at junctions between the expandable links and the curved segments. Desirably, the first material is a shape memory material and the second material is stainless steel.  The shape memory material may be metal or polymeric. (See Abstract and paragraphs 0010, 0011, 0012, 0013, 0014, 0015, 0042, 0046, 0049, 0056, 0057, 0058, and 0059).  
With regards to the limitation that the interface has a mechanical strength of at least 2%, at least 10%, or even at least 35% of a bulk material of the first profile and the second profile and the coincident bond withstands a seal integrity pressure test of at least 1 psi, such as at least 5 psi, such as at least 10 psi, such as at least 15 psi, or even at least 20 psi air pressure for about 30 minutes under dry and wet conditions, the Examiner takes the position that such property limitations are inherent in the materials taught by Berenstein et al. given that the material used by Berenstein et al. are identical to those used in the claimed invention. With regards to the process limitations in claims 12-16, the patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 2, and 4-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/918,322 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Claim 1 of the instant application recites a connection comprising a first profile having a first end, the first profile comprising a first polymeric material comprising a thermoset material; and a second profile having a second end, the second profile comprising a second thermoset material, a metal, or combination thereof, wherein the first end and the second end are coincidently bonded without a bonding material at an interface of the first end and the second end.
	Claim 1 of copending Application No. 16/918,322 (reference application) recites a connection comprising a first profile having a first end and a first lumen, the first profile comprising a first polymeric material and a second profile having a second end and a second lumen, the second profile comprising a second polymeric material, a metal, or combination thereof, wherein the first end and the second end are coincidently welded at an interface via an ionized gas treatment.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and any patent to the claimed invention would improperly extend the right to exclude granted by the reference invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
5.	Applicant's arguments filed on April 28, 2022 have been fully considered but they are not persuasive.
Applicants traverse the rejection of claim 1, 2, and 4-16 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Berenstein et al. (US 2003/0195609 A1) and submit that independent claim 1 has been amended to recite, “A connection comprising: a first profile having a first end, the first profile comprising a first polymeric material comprising a thermoset material; and a second profile having a second end, the second profile comprising a second polymeric material, a metal, or combination thereof, wherein the first end and the second end are coincidently bonded without a bonding material at an interface of the first end and the second end to form a coincident bond, wherein the coincident bond is a circumferential seal” and independent claim 20 has been amended to recite, “A connection comprising: a first profile having a first end, the first profile comprising a first polymeric material comprising a silicone elastomer; and a second profile having a second end, the second profile comprising a thermoset material, a metal, or combination thereof, wherein the first end and the second end are coincidently bonded without a bonding material at an interface of the first end and the second end to form a coincident bond, wherein the coincident bond is a circumferential seal” and that Berenstein et al. are concerned with a stent that comprises a plurality of segments, including at least one segment which is in the form of a coil and at least one segment which is in a form other than a coil and which is balloon expandable or self-expandable and hence the Applicants assert that Berenstein et al. fail to teach, suggest, or disclose any connection comprising: a first profile having a first end, the first profile comprising a first polymeric material comprising a silicone elastomer; and a second profile having a second end, the second profile comprising a thermoset material, a metal, or combination thereof, wherein the first end and the second end are coincidently bonded without a bonding material at an interface of the first end and the second end to form a coincident bond, wherein the coincident bond is a circumferential seal. 
However, the Examiner disagrees. Berenstein specifically teaches that the coil segment can be welded to the non-coil segment and hence meet the limitation that the first end and the second end are coincidently bonded without a bonding material at an interface of the first end and the second end and that the bond is circumferential. The end-to-end connection of the coiled segment and the non-coiled segment of Berenstein et al. is a coincident bond that is a circumferential seal as claimed in independent claims 1 and 20 given that there is nothing in the claims to preclude coiled or non-coiled components. 
Hence, the above rejection is maintained. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



/SHEEBA AHMED/Primary Examiner, Art Unit 1787